    Case: 1:14-cv-05848 Document #: 170 Filed: 01/22/20 Page 1 of 6 PageID #:38158



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

RICHARD GORDON, individually and on    )
behalf of all others similarly situated,
                                       )
                                       )
               Plaintiff,              )
                                       )
       v.                              )                       14 C 5848
                                       )
CARIBBEAN CRUISE LINE, INC., a Florida )                       Judge John Z. Lee
Corporation, and TRAVEL REWARDS, LLC, )
a Florida limited liability company,1  )
                                       )
               Defendants.             )

                                              ORDER

        Plaintiff urges the Court to reconsider its denial of the motion for class certification and to

substitute David Izsak as class representative [153]. For the reasons provided herein, the motion

to reconsider is denied, and the request for substitution of the class representative is stricken as

moot.

                                           STATEMENT

        District courts enjoy broad discretion to entertain motions to reconsider prior decisions.

See Patrick v. City of Chi., 103 F. Supp. 3d 907, 911 (N.D. Ill. 2015); Fed. R. Civ. P. 54(b); see

also Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 12 (1983) (“[E]very order

short of a final decree is subject to reopening at the discretion of the district judge.”). But while

motions for reconsideration are permitted, “they are disfavored.” Patrick, 103 F. Supp. 3d at 911.

They serve a narrow purpose: correcting manifest errors of law or fact and presenting newly

discovered evidence. Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270

(7th Cir. 1996). This places a heavy burden on the moving party and makes a motion for


1
        Although Plaintiff also sued Travel Rewards, LLC, that Defendant was dismissed on September
10, 2014. See Stipulation of Dismissal, ECF No. 21.
    Case: 1:14-cv-05848 Document #: 170 Filed: 01/22/20 Page 2 of 6 PageID #:38158



reconsideration an inappropriate medium to “rehash” past arguments, Patrick, 103 F. Supp. 3d at

912 (citations omitted), or revisit improvident strategic decisions made earlier, Birdo v. Dave

Gomez, No. 13-CV-6864, 2016 WL 6070173, at *1 (N.D. Ill. Oct. 17, 2016) (citation omitted).

Motions for reconsideration will be granted only when “the Court has patently misunderstood a

party, or has made a decision outside the adversarial issues presented to the Court by the parties,

or has made an error not of reasoning but of apprehension.” Bank of Waunakee v. Rochester

Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990) (citation omitted). Given these exacting

standards, issues appropriate for reconsideration “rarely arise and the motion to reconsider should

be equally rare.” Id. (citation omitted).

        The Court declined to certify a Rule 23(b)(3) class in part because predominance and

superiority were lacking. Specifically, the Court held that, “[g]iven the Lead Lists and Langille’s

declaration, individualized factual inquiries will be necessary to determine whether the individuals

on the Lead Lists did, in fact, consent, and those issues will predominate the litigation.” Gordon

v. Caribbean Cruise Line, Inc., No. 14 C 5848, 2019 WL 498937, at *10 (N.D. Ill. Feb. 8, 2019).

        Plaintiff first argues that the Court made an error of apprehension when it held Plaintiff

accountable for the failure of other counsel to seek discovery in Jackson v. Caribbean Cruise Line,

Inc., 14-cv-02485-ADS-AKT (E.D.N.Y.). The Court had directed the parties to coordinate

discovery between this case and Jackson because the cases were nearly identical. To that end, the

Court stayed this litigation in order to allow Plaintiff’s counsel to file an appearance on Jackson’s

behalf in the New York litigation, which counsel did, and to pursue discovery directly from the

source of the alleged text messages, Adsource, and its president, Benjamin Langille.2 This was an

opportunity for Plaintiff to ferret out discovery in support of class certification, including crucial



2
       The idea was that if the class in Jackson were certified, then Gordon would be subsumed into the
Jackson class.
                                                  2
    Case: 1:14-cv-05848 Document #: 170 Filed: 01/22/20 Page 3 of 6 PageID #:38158



information from Adsource regarding lists of those who had consented to receive text messages

from Caribbean Cruise Line (“CCL”). Although discovery proceeded for over a year after

counsel’s appearance was filed in Jackson, counsel did not depose Langille or any other Adsource

representative.    Nor did counsel challenge CCL’s work-product designation of Langille’s

declaration. Simply put, counsel did not obtain any information from Adsource other than what

CCL had produced on Adsource’s behalf.3

        Furthermore, when the Jackson plaintiff voluntarily dismissed the case, the stay in this case

was lifted and discovery continued. This was Plaintiff’s counsel’s second chance to garner

discovery from Adsource and Langille. And yet, none was sought.

        Lastly, at oral argument on the motion to certify the class, the Court asked Plaintiff’s

counsel whether it would be advisable to re-open discovery in order to depose Langille, thereby

eliminating any arguable prejudice or surprise. See 10/4/17 Hr’g Tr. at 32:18–33:6, ECF No. 134;

see also 9/18/18 Order at 3, ECF No. 143 (holding that “CCL’s use of Langille’s declaration is

neither surprising nor prejudicial”). Plaintiff’s counsel responded, “I have said and I still believe

that we don’t need it in order to meet the class certification standard here.” 10/4/17 Hr’g Tr. at

33:11–13.

        All of this is to say that the Court did not misapprehend any facts or hold Plaintiff’s counsel

accountable for the failures of lead counsel to seek discovery in Jackson. Rather, the Court

correctly understood the facts and held Plaintiff’s counsel accountable for their own failure to seek

pivotal discovery in support of class certification, both in Jackson and in this case.




3
         Plaintiff notes that, contrary to a statement in the February 8, 2019, order, Plaintiff’s counsel was
not the one who originally filed the Jackson case. Plaintiff is correct on this point. But this does not negate
the opportunities that counsel had to pursue discovery as to Adsource and Langille in that case.

                                                      3
    Case: 1:14-cv-05848 Document #: 170 Filed: 01/22/20 Page 4 of 6 PageID #:38158



         Next, Plaintiff argues that the Court erred as a matter of law when it held that individual

issues of consent predominated, thereby negating the superiority of proceeding as a class action.

CCL provided specific evidence that a significant percentage of the putative class consented to

receive texts. This evidence included: (1) Adsource’s Lead List and Second Lead List, which

provided the name, phone number, and IP address of over 300,000 individuals who were recorded

by Adsource as having consented to receive text messages from an auto-dialer, Def.’s Ex. 3, Poole

Decl. ¶¶ 12–14, ECF No. 105-3; Pl.’s Ex. 7, List, ECF No. 125-2; Pl.’s Reply Ex. 1, ECF No. 126-

1, and (2) Langille’s declaration attesting that consent was given by those who had entered their

names and phone numbers on Adsource’s landing page and checked the box indicating that they

agreed to receive text messages via an auto-dialer, Def.’s Ex. 5, Langille Decl. ¶¶ 3–12, ECF No.

105-5.

         While Plaintiff attempted to discount the probative value of Adsource’s Lead Lists and

Langille’s declaration, Plaintiff’s decision to forgo discovery from Adsource or Langille made that

a difficult argument to support. Plaintiff offered up himself as a single example of a putative class

member with a phone number appearing on a Lead List who had not consented to receive text

messages.4 Plaintiff also hand-selected fifty phone numbers from the Lead List entries recorded

between May 29, 2014, and February 9, 2015, which, according to public records, were not

associated with the corresponding names as of 2017. But, as the Court noted when denying class

certification, the public records in 2017 showed that many of the names first became associated

with the phone numbers after February 2015, which does not tend to prove that the list of names

was false prior to or in February 2015. See Gordon, 2019 WL 498937, at *10 n.4. Lastly, Plaintiff



4
        Although Plaintiff also relied on Brian Jackson and Richard Guiley as examples, they settled their
claims against CCL and therefore could not be members of the putative class. Plaintiff further relied on
David Izsak, but Izsak has not asserted that his phone number appeared on any Lead List. Plaintiff’s
reliance on Izsak, therefore, does not suggest that the Lead Lists contain false representations of consent.
                                                     4
  Case: 1:14-cv-05848 Document #: 170 Filed: 01/22/20 Page 5 of 6 PageID #:38158



relied on calls by unidentified individuals complaining of unwanted text messages, but did not

attempt to correlate those phone numbers with numbers on the Lead Lists. By picking and

choosing certain examples to establish the lack of consent, Plaintiff proved CCL’s point that

individualized determinations of consent would dominate the proceedings.

       The only new law that Plaintiff cites in support of his motion to reconsider is an

unpublished order issued by a district court in Arizona, Knapper v. Cox Communications, Inc.,

No. CV-17-00913-PHZ-SPL (D. Ariz. Feb. 6, 2019). See Pl.’s Supplemental Authority, ECF No.

146-1. Knapper is distinguishable from this case because the putative class consisted of persons

who were not Cox Communications, Inc. (“Cox”) subscribers, but who received an auto-dialed

call from Cox on a cellular phone during a particular time frame. Id. at 2. In an effort to establish

individualized issues of consent, Cox relied on evidence that some calls were marked as “wrong

numbers” but were later verified as correct. Id. at 9. In response, the Knapper plaintiff proposed

a methodology for utilizing a reverse-lookup service to sanitize the list of wrong numbers on a

class-wide basis. Id. at 9–10. Partly because of that methodology, the Knapper court held that

Cox’s evidence was not indicative of consent given by non-subscribers and that such evidence did

not defeat predominance. Id.

       Unlike in Knapper, CCL has provided specific evidence of consent. As discussed above,

CCL has provided records of over 300,000 individuals recorded by Adsource as having consented

to receive text messages via auto-dialer, as well as a declaration by Adsource’s president that

attests to the method by which such consent was given. Also in contrast to Knapper, Plaintiff in

this case has not proposed any viable methodology for establishing lack of consent on a class-wide

basis. This is why the Court previously concluded that individualized assessments of consent will

predominate and that a class action would not be a superior method of litigating. Because it is

Plaintiff’s burden to satisfy Rule 23’s prerequisites, the Court finds no error in its prior ruling and

                                                  5
  Case: 1:14-cv-05848 Document #: 170 Filed: 01/22/20 Page 6 of 6 PageID #:38158



denies Plaintiff’s motion to reconsider. Plaintiff’s request to substitute a class representative is

thus denied as moot.

Date: 1/22/20                                        /s/ John Z. Lee




                                                 6
